Citation Nr: 1047034	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-46 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1946 to January 1948.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied service 
connection for both tinnitus and bilateral hearing loss 
disability.  In November 2010, the Veteran submitted a Motion to 
Advance on the Docket.  In November 2010, the Board granted the 
Veteran's motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have had its onset during 
active service.  

2.  Chronic bilateral sensorineural hearing loss disability has 
been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2010).  

2.  Chronic bilateral sensorineural hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims of 
entitlement to service connection for both chronic tinnitus and 
chronic bilateral hearing loss disability.  This constitutes a 
complete grant of the benefits sought on appeal.  Thus, no 
discussion of the Department of Veterans Affairs' (VA) duty to 
notify and assist is necessary.  

I.  Chronic Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established when 
the thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Where a veteran served ninety days or more during peacetime 
service after December 31, 1946, and an organic disease of the 
nervous system including sensorineural hearing loss becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).  

The Veteran's service treatment records make no reference to 
chronic bilateral hearing loss disability.  At his January 1948 
physical examination for service separation, the Veteran 
exhibited bilateral auditory acuity of 20/20 to coin click and 
15/15 to both whispered and spoken voices.  Auditory acuity of 
15/15 is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

In his March 2008 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he had 
initially manifested hearing loss disability on March 15, 1947.  

The April 2007 VA audiology treatment record states that the 
Veteran presented a history of inservice noise exposure and no 
significant occupational or recreational noise exposure.  He was 
diagnosed with bilateral sensorineural hearing loss disability.  
The treating VA audiologist opined that "this patient's military 
noise exposure is more likely as not a contributing factor to his 
hearing impairment."  The practitioner noted in that regard that 
he had no occupational or recreational noise exposure, ear 
disease, vertigo, head trauma, difficulty with swallowing or 
speech, or changes in taste or smell.

The April 2008 VA audiology treatment notes that the Veteran was 
diagnosed with bilateral sensorineural hearing loss disability.  
He "was encouraged to file for disability."  

In his April 2008 written statement, the Veteran conveyed that he 
was exposed to significant inservice noise during the course of 
performing his duties aboard the U.S.S. Mattebesset.  His 22 
millimeter deck gun crew fired upon floating Japanese mines which 
either exploded or sank.  He was provided with no ear protection 
while firing the gun.  The Veteran believed that his chronic 
bilateral hearing loss disability was related to his inservice 
noise exposure.  

At the December 2008 VA examination for compensation purposes, 
the Veteran complained of chronic bilateral hearing loss 
disability.  He presented a history of inservice noise exposure 
while performing his duties as a deck gun crewmember.  On the 
authorized audiological evaluation, the Veteran exhibited pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
60
LEFT
25
25
35
45
50

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 94 in the left ear. The Veteran 
was diagnosed with moderate to moderately severe right ear 
sensorineural hearing loss disability and moderate left ear 
sensorineural hearing loss disability.  The examining VA 
audiologist commented that:

Whispered voice tests are not accurate 
evaluations of frequency specific hearing 
sensitivity.  Based on the description of 
the Veteran's noise exposure, his hearing 
loss is not consistent with noise exposure 
due to military noise.  The asymmetry in 
hearing is not consistent with firing a 
weapon in a position behind the noise.  In 
this instance, the noise would be equal in 
both ears.  Secondly, the Veteran's degree 
of hearing loss in the better ear is more 
consistent with the aging process because 
of its mild to moderate degree.  The 
tinnitus is most likely connected to the 
presence of hearing loss; however, both 
conditions are considered less likely 
related to military noise than they are to 
the aging process and general otologic 
health.  

In his November 2009 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he experienced hearing loss during active 
service.  He acknowledges that he had noticed the hearing loss 
disability less than his tinnitus.  

Chronic bilateral hearing loss disability for VA purposes was not 
shown during active service or for many years thereafter.  The 
clinical record is in conflict as to the etiology of the 
Veteran's chronic bilateral sensorineural hearing loss 
disability.  While the report of the December 2008 VA examination 
for compensation purposes states that the Veteran's chronic 
bilateral sensorineural hearing loss disability was not 
etiologically related to his inservice noise exposure, the April 
2007 VA treating audiologists' opinions direct that the Veteran's 
inservice noise exposure was "more likely as not a contributing 
factor to his hearing impairment."  

The Veteran asserts that he incurred chronic bilateral hearing 
loss disability as the result of his significant inservice noise 
exposure which included firing naval deck guns and exploding 
Japanese mines.  Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Given these facts and the cited authorities, the Board finds that 
the evidence is in at least equipoise as to whether the Veteran's 
chronic bilateral hearing loss disability is etiologically 
related to his active service.  The Veteran's reports of noise 
exposure in service are found to be competent, credible and 
probative.  The April 2007 opinion and the December 2008 opinion 
conflict as to whether current hearing loss is related to 
inservice noise exposure but both were based on an examination, 
consideration of the Veteran's noise exposure in service and 
thereafter, and both are buttressed by supporting rationale.  
Accordingly, the evidence as to whether the condition is linked 
to service is in equipoise.  Therefore, the Board concludes that 
service connection is now warranted for chronic bilateral 
sensorineural hearing loss disability.  

II.  Chronic Tinnitus

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

The Veteran's service treatment records make no reference to 
chronic tinnitus.  In his March 2008 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran advanced 
that he had initially manifested chronic tinnitus on March 15, 
1947.  

An April 2007 VA audiology treatment record notes that the 
Veteran complained of tinnitus.  He presented a history of 
inservice noise exposure.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability and tinnitus.  
The treating VA audiologist opined that "this patient's military 
noise exposure is more likely as not a contributing factor to his 
hearing impairment."  

An April 2008 VA audiology treatment notes that the Veteran was 
diagnosed with tinnitus.  He "was encouraged to file for 
disability."  

In an April 2008 written statement, the Veteran conveyed that: he 
served aboard the U.S.S. Mattebesset; he was assigned to a 22 
millimeter deck gun crew; his gun fired upon floating Japanese 
mines and the mines either exploded or sank; and he was provided 
with no ear protection while firing the gun.  The Veteran 
believed that his chronic tinnitus was related to his inservice 
noise exposure.  

At a December 2008 VA examination for compensation purposes, the 
Veteran complained of chronic bilateral tinnitus "since he was 
in the service."  He presented a history of inservice noise 
exposure while performing his duties as a deck gun crewmember 
firing at floating Japanese mines.  The Veteran was diagnosed 
with chronic tinnitus.  The examining VA audiologist commented 
that:

The tinnitus is most likely connected to 
the presence of hearing loss; however, both 
conditions are considered less likely 
related to military noise than they are to 
the aging process and general otologic 
health.  

In his November 2009 Appeal to the Board (VA Form 9), the Veteran 
reiterated that he had experienced chronic tinnitus during active 
service.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran asserts 
that he initially manifested chronic tinnitus during active 
service as the result of the noise associated with firing naval 
deck guns and exploding Japanese mines.  The clinical findings of 
record are in conflict as to the etiology of the Veteran's 
chronic tinnitus.  While the report of the December 2008 VA 
examination for compensation purposes states that the Veteran's 
chronic tinnitus was not etiologically related to his inservice 
noise exposure, it was indicated that it was most likely 
connected to the presence of hearing loss.    

The Veteran reports that he was exposed to significant inservice 
noise including naval gunfire and mine explosions.  He is 
competent to describe his experience of ringing in the ears 
during and after service.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the Veteran's 
credibility and also finds that his statements are highly 
probative.  His reported symptoms have been diagnosed as tinnitus 
by competent medical professionals.  

The VA audiological examiner also indicated that tinnitus was 
related to hearing loss.  Moreover, the fact that the Veteran has 
been granted compensation for a service- related hearing loss 
adds to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Additionally, 
tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  
Given such facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's current chronic 
tinnitus is etiologically related to his active service.  
Therefore, the Board concludes that service connection is 
warranted for chronic tinnitus.  


ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic bilateral hearing loss disability 
is granted



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


